Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “an image capturing apparatus body to which a grip unit can be rotatably attached” and later recites “facing the grip unit attached to the image capturing apparatus body”.  The language “which includes a grip unit rotatably attached thereto” combined with “facing the grip unit attached to the image capturing apparatus body” appears to claim that the body enables detachment of the rotatable grip but which in the current state has the grip attached.  The examiner therefore believes “or” should be “and”.
Appropriate correction is required.


Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art does not teach an image capturing apparatus having a forced air cooling function, comprising, in combination with the additionally recited features, an image capturing apparatus body to which a grip unit can be rotatably attached or which includes a grip unit rotatably attached thereto; a lens mount on the image capturing apparatus body and to which a shooting lens can be removably attached; and an exterior cover on a side of the image capturing apparatus body, facing the grip unit attached to the image capturing apparatus body, wherein speaker holes are formed in the exterior cover, and a clearance is provided between the grip unit and the speaker holes.  


Conclusion
This application is in condition for allowance except for the following formal matters: 
The objection to the claim 1 stated in the Claim Objections section above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852